DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-8) in the reply filed on 08/17/2022 is acknowledged.  The traversal is on the grounds that the examiner erroneously related Groups I & II as combination-subcombination.  Applicant asserts that while the two groups share elements, Group I is a “fuel system” and group II is “a control system for one or more actuators”, and consequently are not a combination-subcombination relationship since, aside from the bypass valve and flow sense valve, “the remaining elements for each of these two Groups of claims differ” (Remarks Pg. 8).  This is not found persuasive because the two groups not only share common elements as the bypass valve and flow sense valve, but both groups also utilize fuel flow as a fluid (group I is explicitly referred to as a “fuel system”; group II recites a “fuel flow through the BPV outlet” in claim 9).  Consequently, group II is a part of a fuel system since fuel flow through the bypass valve outlet applies pressure to a flow sense valve.  Furthermore, Group I recites supplying a fuel flow to “control downstream actuators”, hence requiring actuator control.  Group II is therefore interpreted as a sub-combination of group I, since it recites an actuator control portion of a fuel system.  As stated in the Requirement for Restriction dated 06/23/2022, the combination does not require all the particulars of the subcombination (e.g. an actuator regulating valve), and the subcombination has utility by itself in other combinations (e.g. in a combination that does not require a fuel metering valve).  Further note, that while applicant argues that the groups I & II are not related as a combination-subcombination, the remarks imply that the groups are completely unrelated and separate inventions since one is a “fuel system” and the other is an actuator “control system”.  Applicant failed to suggest what a proper interpretation of the relationship of the groups should be, or why searching both inventions would not raise issues of undue search burden.  
Applicant further traverses the restriction between Groups III and I & II as related to process and apparatus for its practice.  However, the argument only appears to object to the characterization of groups I & II as previously stated.  Applicant has not discussed why the inventions of groups I & II cannot be used to practice another materially different process than group III, or why the invention of group III cannot be practiced by a materially different apparatus than groups I or II.  As previously stated in the Requirement for Restriction dated 06/23/2022, the apparatus of groups I and II can be used to practice another and materially different process that does not require metering fuel flow using a fuel metering valve and controlling flow from the first inlet to the first outlet of the bypass valve by applying the first pressure and the second pressure to opposite ends of a bypass valve member which is required by group III.  Consequently, these arguments are also unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-8 are hereby examined on the merits.


Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 6, “a DPV valve member” should be revised to: -- the [[a]] DPV valve member--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in the final line “the ARV inlet”.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the acronym “ARV” is not defined in the claim (note, an actuator regulating valve (ARV) is introduced in claim 6).
Claims 2-8 are rejected by virtue of dependence on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugsjaahabink, Todd (US 2014/0311599, henceforth “Todd”).
Regarding independent claim 1, Todd discloses a fuel system 10 (“fuel and actuation system”, Fig. 1A-1B), comprising: 
a bypass valve (BPV) 28 (“pressure regulating valve”, Para. 0007) comprising a BPV inlet 28A, a BPV outlet 28B, and a BPV valve member 28C (Todd Fig. 1B below), wherein the BPV inlet is configured to receive fuel flow at a first pressure (P1 in line 40) and wherein the BPV valve member regulates fuel flow from the BPV inlet to the BPV outlet at a second pressure PD (fuel pressure from fuel source 30 at boost pump outlet pressure, Para. 0008); 
a fuel metering valve (FMV) 24 comprising an FMV inlet 24A and an FMV outlet 24B, wherein the FMV inlet is configured to receive fuel flow at a third pressure (P1 in line 31) and wherein fuel flow from the FMV outlet is at a fourth pressure P2 (Todd Fig. 1A below; note, the claim does not require that the first and third pressures be different); and 
a flow sense valve (FSV) 12 comprising an FSV inlet 52 (“port”), an FSV outlet 12B, and an FSV valve member 12C, wherein the FSV inlet is configured to receive fuel flow at the third pressure P1 (via line 54, Fig. 1B below) and wherein the FSV valve member regulates fuel from the FSV inlet to the FSV outlet, fuel from the FSV outlet configured to control downstream actuators 20 (Fig. 1A & 1B, the position of the FSV valve member opens or closes the FSV outlet 12B, which permits fuel at the third pressure P1 to flow from line 54 to the filter 48, which routes fuel to the actuators 20 on line 46A (Para. 0015); 
wherein a position of the BPV valve member 28C to produce fuel flow through the BPV outlet at the second pressure PD is controlled at a first end by the third pressure P1 (Fig. 1A & 1B) and at a second end by the fourth pressure P2 and a biasing element (“a spring force”, Para. 0015); 
wherein a position of the FSV valve member 12C to produce fuel flow through the FSV outlet to the ARV inlet (actuators 20) is controlled at least in part by the second pressure PD (Para. 0011, “In the shutdown mode, the signal in line 42 is switched to P1 which overwhelms shutoff valve damping orifice 45B, and the signal in line 44 is no longer connected to P1, but is now connected to PD via pump sharing valve orifice 45A”, the signal line 44 communicating with one end of the FSV valve 12, when the end of the FSV valve is communicative with pressure PD, the valve is opened).

    PNG
    media_image1.png
    662
    890
    media_image1.png
    Greyscale

Regarding claim 2, Todd discloses the fuel system of claim 1, wherein a first pressure differential between the third pressure P1 and the fourth pressure P2 is 90 psid or less (Para. 0015, in the shut-down mode of Fig. 1B, the fourth pressure p2 is “dead-headed” and “becomes equal to pressure P1 due to leakage through the metering valve”, i.e. the third pressure, causing BPV 28 to close, hence the pressure differential between P1 and P2 becomes zero, which is less than 90 psid).
Regarding claim 3, Todd discloses the fuel system of claim 2, wherein a second pressure differential across the FSV valve member to provide fuel flow through the FSV outlet is 90 psid or less (Para. 0015, when the FSV 12 is open, all output of the fuel at pressure P1 is routed through the FSV, hence a pressure drop of 0, which is less than 90 psid).
Regarding claim 6, Todd discloses the fuel system of claim 1, further comprising an actuator regulating valve (ARV) 22 (“minimum pressure valve” that “ensures that actuators 20 receive a minimum effective pressure to operate”, Para. 0013) comprising an ARV inlet and an ARV outlet (along lines 46B, Fig. 1B above); wherein the ARV inlet is in fluid communication with the FSV outlet (via line 54 from the FSV 12, Fig. 1B above); wherein fuel flow through the ARV outlet regulates the downstream actuators 20 at a fifth pressure (a pressure at the outlet line of servo valve 26 Para. 0013-15, the valve 22 ensures the actuators 20 receive a minimum effective pressure, and the actuators can receive a pressurized flow from the servo pump 16, and can route excess flow to the main fuel line 31, Fig. 1A, or can reroute flow from the main line to the inlet of servo pump 16 to provide for the actuators, Fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Gibbons (US 2013/0255270).
Regarding claims 4 & 5, Todd discloses the fuel system of claim 1, further comprising a discharge pressurizing valve (DPV) 26, comprising a DPV inlet (Fig. 1A & 1B, receiving flow at pressure P2), a first DPV outlet (to fuel nozzles 18), wherein flow from the DPV inlet to the first DPV outlet is controlled by a DPV valve member (Fig. 1A & 1B); and wherein the DPV inlet receives fuel flow from the FMV outlet 24B at the fourth pressure P2 (Fig. 1A, Para. 0009, 0011); the first DPV outlet provides fuel flow to a downstream fuel manifold 18 (“From metering valve 24, fuel passes through shut-off valve 26 to engine nozzles 18”; “nozzles” plural implies a fuel manifold splitting the fuel flow from the main pump 14 to multiple fuel nozzles).
Todd fails to disclose a second DPV outlet controlled by the DPV valve member, the second DPV outlet provides ecology flow.
Gibbons teaches a discharge pressurizing valve 28 having an inlet 72, first outlet 80 (“primary outlet” to fuel nozzles 30), and second outlet 86 providing ecology flow (drain connected to ecology system 38 through fuel line 40A, Para. 0025; Para. 0012, 0021), the flow to the first and second outlets controlled by a valve member 68 (Fig. 3-4, Para. 0022-24).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Todd, a discharge pressurizing valve having a first outlet for delivering fuel to fuel nozzles and a second outlet providing ecology flow, the flow controlled by a valve member, as taught by Gibbons, in order to provide a second outlet that provides an ecology flow to an ecology system that purges/drains unused fuel from the combustor (Gibbons, Para. 0012, 0021, 0025), using a passive valve arrangement with a double-action, linear piston to that can control output to the different sets of fuel nozzles and to the drain line without introducing a large pressure drop (Gibbons Para. 0005, 0022-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Todd.
Regarding claim 8, Todd discloses the fuel system of claim 1, further comprising a first line 31 carrying fuel at the first pressure P1, the first line in fluid communication with the BPV inlet 28A (via line 40, Fig. 1B above), wherein fuel flows at the third pressure P1 to the FMV inlet 24A (line 31 upstream of the FMV) and the FSV inlet 52 (via line 54, Fig. 1A & Fig. 1B above).
Todd fails to disclose a wash filter provided on a first line carrying fuel at the first pressure, wherein fuel flows through the wash filter at the third pressure to a second line in fluid communication with the FMV inlet and the FSV inlet.
Regarding the limitation fuel flows at the third pressure to a second line in fluid communication with the FMV inlet and the FSV inlet, Todd shows schematically that the flow at the pressure P1 branches off from the first line 31, delivering flow at the same pressure to the FMV and FSV inlets, with the BPV also communicating with line 31 (Fig. 1A & 1B).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the arrangement of the fuel lines such that the fuel line from the first line 31 splits into a second line feeding the FMV inlet and FSV inlet (e.g. the FSV inlet line 54 being rearranged downstream of the line 40 feeding the BPV), because it has been held that merely rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).  The location of each valve element and fuel line in the fuel system of Todd would naturally depend on the physical arrangement of the elements, and one of ordinary skill would have known to find the optimal arrangement of the fuel lines for sake of simplicity, and to provide fuel flow to the respective valves at the desired pressures.
Todd still fails to teach a wash filter provided on the first line, with the flow through the wash filter being delivered to the second line in fluid communication with the FMV and FSV inlets.
Todd does teach a wash filter 48 elsewhere in the system at a branch point to the actuators 20, wherein a wash filter removes contaminants from the fuel to avoid formation of blockages (Fig. 1A & 1B, Para. 0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a wash filter on the first line, such that flow through the wash filter is delivered to the second line, in order to provide a filter that can remove contaminants from the fuel and avoid blockages in the fuel system in fuel lines leading to the fuel nozzles or actuators (Todd, Para. 0012).  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741